Case 8:18-bk-13004-TA   Doc 232 Filed 11/12/19 Entered 11/12/19 14:55:04   Desc
                         Main Document     Page 1 of 4
Case 8:18-bk-13004-TA   Doc 232 Filed 11/12/19 Entered 11/12/19 14:55:04   Desc
                         Main Document     Page 2 of 4
Case 8:18-bk-13004-TA   Doc 232 Filed 11/12/19 Entered 11/12/19 14:55:04   Desc
                         Main Document     Page 3 of 4
Case 8:18-bk-13004-TA   Doc 232 Filed 11/12/19 Entered 11/12/19 14:55:04   Desc
                         Main Document     Page 4 of 4
